Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000831
                                                       01-APR-2013
                         SCPW-12-0000831               10:39 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       MICHAEL C. TIERNEY,
                            Petitioner,

                               vs.

     TED SAKAI, DIRECTOR OF PUBLIC SAFETY, STATE OF HAWAI#I,
                           Respondent.


                       ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s

motion for reconsideration of the March 13, 2013 order denying

his petition for a writ of mandamus, which was electronically

filed by the appellate clerk on March 22, 2013,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, April 1, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack